Title: To John Adams from William Gordon, 28 June–2 July 1783
From: Gordon, William
To: Adams, John



          
            My dear Sir
              Jamaica Plain June 28. 1783
            Should you find in this ms a deal of the caput mortuum don’t wonder, for the weather is & has been very hot for several days. The last wednesday the house opposite to the old brick was so violently hot, that in their zeal against the absentees they broke the good frame of government you had a hand in erecting. The brains were for providing that persons taken up as such, should have a trial by jury to determine whether they came under the description in the act of 1778; the tongues determined that the matter should be left to the determination of two justices, & in case these judged them guilty, the Governor was to transport them. The voters were a hundred one way, & thirty the other. The latter are likely to publish a spirited sensible protest, if they prosecute what was proposed the last thursday. Mr Sullivan who enjoys his seat unconstitutionally is the dux gregis: & I shall not be surprised, after what I have heard, should he manage the ignoramuss, of whom there is not a precious few, & lead them into a violation of the articles of peace, by pleading that no more confiscations means not that no more property shall be confiscated upon the acts already made; but that no more confiscating-acts shall be made. How will these matters read in the European papers after all we have talked, published & fought on the side of Liberty! Mr Sullivan’s family lived at Menotomy a great part of 1782— He had an office at the same time in State Street, where he used to do business; on the friday or saturday he repaired to his family & continued with them till monday, & did not bring his family to dwell in town till October. Boston however chose him, & the house by a very small majority upon the case when before them determined in his favor: Upon which a piece was published signed Selden; but I have not yet done with him. Could you have thought, that the definition given by the convention of an inhabitant was not sufficiently clear, when it saith, where he dwelleth, or hath his home? We make such wild steerage, that I am ready to say to You again & again, Come over & help us. I cannot tell whether the superior bench is yet filled up; if not, the prevailing politicians may keep a place open & upon your arrival pretend to honor you by offering the same, meaning to fix you on the bench, lest you get into the chair. This being to go by a trusty hand, & there being no doubt of its safe delivery, shall be more open & communicative than otherwise: but trust to your prudence not to let any one see the contents who may remit or bring them back.
            We have not yet brought the Harvard College treasurer chosen in 1773 to settle his accounts. He is now hard pressed, but some think he will still contrive to postpone the business. On May the 6th when we had our semi-annual meeting, it was “voted unanimously that upon the day to which this meeting shall be adjourned this board will come to a final resolution respecting the measures necessary to effect a settlement of the late treasurers accounts in case they shall not be then settled, & that the secretary be & is hereby directed to furnish him with a copy of this vote.” The conversation that passed explaind the meaning of final resolution viz advising the corporation to sue. Some said, that I had fairly taken in ——— the French Dr, who was present. We adjourned for five weeks, the first three of which the party was well & could have attended the business, the other two he was or would be ill. He met us at the adjournment, pleaded his having been ill & gave us more promises, that he hoped to be well enough, in seven or eight days to finish it, & if so should certainly do it. I considered his presence as designed to prevent freedom of speech; was jealous before I went that he would manoeuvre in that way; & was resolved to speak, told him how long we had been trifled with, that he had been giving us nothing but promises &c &c, & then declared I should make a motion whether seconded or not, & accordingly moved that the Corporation should be advised to sue him—no second— After that made another motion—no second. (The corporation thought I had given him such a lecture, ie one & another of them, that if he would not settle after that they should despair). At length we adjourned for a fortnight. The fortnight was out last tuesday: he had been ill, & we adjourned for another fortnight. I gave hints about publishing the whole history of the affair if it was needful: this may possibly make him afraid of delaying much longer, lest a publication should discover him to the world. He will have Sullivan’s support as being of his party— Genl Danelson, Judge Cushing & his Honor are in the number of his courtiers. Come over & keep the Yankees from ruining their own reputation, by a repetition of elections, that are not thought scandalous by people at large only because they are not known; but, which if they proceed on from year to year, will at length be known; for there is no hiding always the ointment of the right-hand which betrayeth itself.
            The Roxbury Instructions were chiefly manufactured by Selden— the introduction, the last period of the paragraph about refugees, & the closing paragraph by others. After much debate I lowered the tone designed to have been used, by the violent men, about the refugees, to its present form. Wish other towns had testified their gratitude to our negotiators.
            We begin to feel the scarcity of money. Having no exports, & buying goods drains off our cash. Many adventurers will be greatly disappointed in their hopes of gain. Vessels from Sweden Denmark &c will not carry away good reports when they return. We have not sufficient materials wherewith to freight them. It will take time to procure the same.
            We have fine prospects, hay excepted which is like to fall very short. The Indian Corn & English grain look well— The former exceeding dear, eight shillings lawful the bushel.
            The remainder devoted to more important matters.
            The French, from what I learn, mean to have parties. My intelligence comes I apprehend from the Spanish negotiator, or what you please to call him, at Philadelphia & his party; which is excessively mad with the French, upon finding that they were not sincere, & wisht them not to gain either Gibraltar or Jamaica. Tis said, that they have had ever since 1762 to the number of 535 emissaries in different parts of the Continent, who are in their pay; & that they have been increased— that silver tongue became acquainted with a French Irishman who lived obscurely in 1774 & entered upon good pay Jany 1775 —that the French on the western side of the Mississippi are to be secured to the French interest, that so they may be used when they may be wanted—that the French attempted to get the Priests of Canada into their pay but could not succeed—that divisions are to be promoted between the South & North, that there may be an opening for France to get by it—that every Col in the continental army may have, if he pleases, upon credit to the amount of a thousand pounds sterling in goods which the merchants are to supply, but the court are to be at the risk of answering for them— that Col Ogden of the Jersey line is gone already upon that business to France —that the Marquis is to come & reside in the country to support & increase the French interest. I am jealous that the policy of the French court is no ways favorable to the interests of America, & that could they effect it, they would make us wholly dependent upon themselves. Should they mean ill, they will most probably labour, that Congress may at length possess imperial power, that so they may have to purchase them at an easier price than a strong party in every state, a la mode de Sweden, which they possess, now the king has been made arbitrary, at a less cost than before.
            The Southern gentry are going back to their aristocratic or monarchical principles. They never were genuine sons of Liberty, they were sons only occasionally & by accident. It will require much wisdom to keep the States united. The South is foolishly jealous of the North. There are in several respects no very agreeable prospects; but de republica non est desperandum. We have seen the clouds blow over repeatedly, when there was the fear of a most dreadful approaching storm. One great evil among us is, that persons will not unite their endeavours to serve the public cause. Each is busy in attending to his own adventure, not considering that if the ship is lost they must all suffer. May not American liberty be like Jonah’s gourd which came up in a night & perished in a night!
          
          
            July 2.
            Was in town yesterday. The delegates chosen to go to Congress are Messrs Gerry, Partridge, Sullivan, Dalton & Danielson. Mr Dalton I am told declines going. Have no great opinion of Sullivan & Danielson. Young Dawes the lawyer two days ago secured Danielson by a single writ for a debt due to Mrs Leverett of twenty seven hundred pounds interest included, the original was contracted about ten years before the war. Danielson presented a petition to the General Court praying that he might be discharged from the writ, pleading that he had been long & was still in the public employ; that he offered to pay the debt with paper money when current, & that Mrs Leverett refused taking it; & that he apprehended the money was due at London & would go there. The house instead of rejecting the petition at once with disdain appointed a committee to consider it. Yesterday Dawes presented a counter-petition or remonstrance. The matter was not settled when I left town about five. Can scarce think that Danielson will carry his point. Should he, it must alarm all kind of creditors, & lead them to fear that sooner or later, there may be a general court, that will venture to spunge our all debts.
            
            Bad unprincipled men with craft & abilities, unless there are capable men of approved characters & in the esteem of the country to counteract them, will soon run us upon rocks & quicksands.
            You have much upon your hands to excuse you from writing lengthy epistles, but hope you will let me in for as good a composition as the rest of your correspondents receive; which will much oblige Your sincere friend & very humble servant
            William Gordon
          
        